ITEMID: 001-107978
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2011
DOCNAME: LUTOSHKIN v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;Elisabeth Steiner;Erik Møse;Khanlar Hajiyev;Linos-Alexandre Sicilianos;Peer Lorenzen
TEXT: The applicant, Mr Aleksandr Petrovich Lutoshkin, is a Russian national who was born in 1963 and lives in Novosibirsk. The Russian Government (“the Government”) were represented by Mr G. Matyushkin, the Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant received compensation for health damage from the State, following his participation in the emergency clean-up operations at the site of the Chernobyl nuclear plant.
By a judgment of 11 December 2003 the Kirovskiy District Court of Novosibirsk (“the District Court”) granted in part his claim for arrears and adjustment of his allowance relative to the minimum wage.
On 13 January 2004 the Novosibirsk Regional Court, which considered the above judgment on appeal, modified a part of the judgment and upheld the remainder on appeal.
On an unspecified date the applicant, who was not content with the amount of compensation granted and with the way the domestic courts had interpreted the applicable law, lodged an application for supervisory review of the judgment of 11 December 2003, as upheld on 13 January 2004.
On 17 December 2004 the Presidium of the Novosibirsk Regional Court granted his request and quashed the judgments of 11 December 2003 and of 13 January 2004 on account of erroneous interpretation of the domestic law by the lower courts. The case was remitted for fresh examination.
In the ensuing proceedings the applicant’s claims were granted by the District Court on 15 May 2007. That judgment was upheld on appeal by the Novosibirsk Regional Court on 14 June 2007 and enforced on 6 August 2007.
